         Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 1 of 34




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



GBM Global Holding Company Limited

                    Plaintiff,
                                                     Case No. 1:21-cv-06284
           v.


The Unidentified Individuals Listed On Schedule A,

                      Defendants.




      MEMORANDUM OF LAW IN SUPPORT OF EMERGENCY MOTION FOR
      (1) A TEMPORARY RESTRAINING ORDER IN AID OF ARBITRATION;
 (2) AN ORDER TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD
                           NOT ISSUE; AND
(3) AN ORDER AUTHORIZING ALTERNATIVE SERVICE OF THE TRO AND SHOW
                            CAUSE ORDER
               Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 2 of 34




                                                 TABLE OF CONTENTS


I.      PRELIMINARY STATEMENT ............................................................................................. 1
II. RELEVENT FACTS ............................................................................................................... 1
III. JURISDICTION ...................................................................................................................... 5
     A. The Court Has Jurisdiction Because Defendants “Transacted Business” In State .............. 5
     B. The Court has Jurisdiction Under CPLR § 302(a)(3) and the Commodities Exchange Act
     Based On National Contacts and Effects .................................................................................... 7
IV. ARGUMENT ........................................................................................................................ 10
     A. Petitioner is Entitled to an Ex Parte Temporary Restraining Order Restraining Transfers
     of the Defrauded Cryptocurrency .............................................................................................. 10
        1.    Plaintiff Will Suffer Irreparable Harm in The Absence of The Requested Injunction .. 11
        2.    Plaintiff Has Demonstrated a High likelihood of Success on The Merits ..................... 12
        3.    The Balance of Harms Tilts Sharply in Petitioner’s Favor ............................................ 12
     B. Plaintiff is Entitled to an Order Authorizing Alternative Service of Process .................... 13
        1.    Defendants Have Contractually Agreed to The Alternative Means of Service ............. 14
        2.    Proposed alternative means of service comport with due process ................................. 15
V. NO BOND IS NECESSARY AT THIS STAGE .................................................................. 16
VI. CONCLUSION...................................................................................................................... 17




                                                                    i
          Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 3 of 34




       Petitioner GBM Global Holding Company Limited (“GBM” or the “Company”), by its

undersigned attorney, submits this memorandum of law in support of an application for a

temporary restraining order, order to show cause for preliminary injunction, and authorizing

alternative service against the Defendants listed in Schedule A (“Defendants”).

                              I.    PRELIMINARY STATEMENT
       The Court has jurisdiction to “grant pre-arbitration relief ... in the form of an injunction to

preserve the status quo when a dispute is subject to mandatory arbitration pursuant to the Federal

Arbitration Act.” Leber v. Citigroup, Inc., 2019 WL 1331313, at *3 (S.D.N.Y. Mar. 25, 2019)

(quoting Benihana, Inc. v. Benihana of Tokyo, LLC, 784 F.3d 887, 895-96 (2d Cir. 2015)). This

petition arises out of an impending arbitration between GBM and certain hackers who perpetrated

a fraud on it and users of its cryptocurrency exchange                the user agreement for which

contains an arbitration provision. Ex. D, at 21.

       GBM respectfully requests that the Court issue an Order temporarily and then preliminarily

enjoining: (i) Defendants from transferring cryptocurrency from the exchanges and accounts listed

in Schedule B hereto; (ii) the cryptocurrency exchanges listed on Schedule B from authorizing

transfers of cryptocurrency from any account listed in the same schedule.

                                    II.   RELEVENT FACTS
A.                                    Bitcoin Satoshi Vision (“BSV”) Token




                                          ncluding the Bitcoin Satoshi Vision (“BSV”). Id., at ¶ 3.
          Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 4 of 34




       A blockchain is a type of digital database in ledger form. With blockchain technology,

information is collected together in groups or blocks and linked together to create a chain of data

(the “Blockchain”). Declaration of Wei Li (“Wei Li Decl.”). ¶ 3. See Ex. A. In cryptocurrency

trading, the blockchain is used to record approved transfers of digital currencies and the mining of

crypto coins or tokens. Generally, a new “block” on the chain is created by a “miner” solving

complex computational math problems using a stack of computing power. Id.

       Each new block must then be validated by a consensus of “nodes” or computers attached

to the blockchain network that will then verify that the miner’s solution to the math problem is

correct. Once validated, the newly mined block will be added to the existing blockchain. Id, at 4.

Transactions of a given blockchain’s tokens are recorded in these blocks as they are mined at

regular intervals and locked into the chain as the blocks with transaction information is validated

by miners. For their mining work, the miners receive the native cryptocurrency of the given

blockchain as their rewards —for example Bitcoin. Id., at 5.

       Created in 2018, the BSV token is a cryptocurrency that is generated by forking the Bitcoin

Cash blockchain (which is itself a fork of Bitcoin) and adjusting the blockchain protocol by using

blocks that are larger, which in turn helps to reduce transaction fees. Daisy Li Decl. ¶ 4. Bitcoin

Association, a non-profit association, supports the BSV blockchain network and provides

infrastructural tools such as the BSV node software. Id.

B.     Malicious Attack on BSV Network on July 9, 2021
       On July 8, 2021, Bitcoin Association announced that it has been made aware of an illegal

attack by a malicious actor that has recently been carrying out block re-organisation attacks on the

BSV network. Bitcoin Association reported that the hack resulted in malicious double spending of

fake BSV tokens. Daisy Li Decl. ¶ 5. At the time, the Company was not aware of Bitcoin




                                                 2
         Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 5 of 34




Association’s announcement and the deposit/trading/withdrawal functions of BSV on

                              The Company only came to know of Bitcoin Association’s

announcement on July 10, 2021. Id., at ¶ 6.

       On July 9, 2021, the

         . Id., at ¶ 7. In that window, the hacker(s) registered               with

                  to carry out trades using fake BSV tokens which the hacker(s) generated through

a “51% attack” of the BSV network. Id.; Wei Li Decl. ¶¶ 6-12. The hacker(s) initiated deposits of

BSV tokens mined on the private chain to the 92 user accounts they opened on




        Cryptocurrency (Trading Symbol)
                 Bitcoin (BTC)
                Ethereum (ETH)
                 Litecoin (LTC)
                Cardano (ADA)
                USDC (ERC-20)
               USD Coin (USDC)
               Polygon (MATIC)



                                                 3
          Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 6 of 34




                      Stellar (XLM)
                       Holo (HOT)
                       XRP (XRP)

        The Company only came to know of the hackers’ suspect trading activities at about 10 pm

on July 9, 2021. Very quickly, the Company identified the           that were affected and froze

them. Id., at ¶ 10.

C.      Defendants transferred real cryptocurrencies “cashed out” of the fake ones deposited
        on            other cryptocurrency exchanges



                                                                                            has

managed to identify numerous outgoing transfers to numerous cryptocurrency exchanges. Id. ¶ 10.

So far, the Company has identified transfers to the following crypto exchanges, details of which

transfers are set forth on Schedule B, hereto:

       Cryptocurrency           Entity that owns the           Number of Coins/Tokens
          Exchange           Cryptocurrency Exchange
       Binance              Binance Holdings Limited
       Huobi                Huobi Global Limited
       OKex                 OKEX MALTA LTD                                        .
       Kucoin               Mek Global Limited              The number of cryptocurrencies
                                                            being held is unknown, but
                                                            transfers to this exchange are
                                                            confirmed
       Hitbtc               Hit Tech Solutions              The number of cryptocurrencies
                            Development Ltd                 being held is unknown, but
                                                            transfers to this exchange are
                                                            confirmed
       Nicehash             Nicehash Ltd
       BW.com               Collinstar Holding Pty. Ltd.    The number of cryptocurrencies
                                                            being held is unknown, but
                                                            transfers to this exchange are
                                                            confirmed.
       Ascendex             BMXDM Technology Pte. Ltd.




                                                 4
           Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 7 of 34




       As a result of the Defendant’s actions,

million, mainly through refunding the cryptocurrencies to users who transacted with the hackers

using their legitimate cryptocurrencies. Daisy Li Decl. ¶¶ 11.                did so to maintain its

commercial relationship with its clients and to uphold its reputation. Id. Investigations are

ongoing and            as reported this attack to the FBI. Id. Ex. B. It has also engaged counsel to

commence arbitration. Id.

       Meanwhile, the Company has reached out to the other crypto exchanges where the

cryptocurrencies were transferred to and requested a freeze of the affected accounts. Id., at ¶ 12.

Some of them have agreed to a temporary freeze out of goodwill. Id. However, these exchanges

have also informed the Company that they need a court order to maintain the freeze, otherwise

they would have no choice but to release the accounts. Ex. C (correspondence exchanged between

                                                           ). As such, time is of the essence and the

Company has authorized its attorneys to move for a temporary restraining order to prevent the

hackers from further transferring or trading using these cryptocurrencies which it procured through

a malicious attack on the BSV network and the                             The Company seeks such

injunctive relief to prevent irretrievable loss of the subject cryptocurrency while the arbitration is

pending.

                                     III.    JURISDICTION
A.     The Court Has Jurisdiction Because Defendants “Transacted Business” In State
       Section 302 of New York’s CPLR governs specific jurisdiction. Under CPLR 02(a)(1), “a

court may exercise personal jurisdiction over any non-domiciliary, or his executor or

administrator, who in person or through an agent … transacts any business within the state or

contracts anywhere to supply goods or services in the state.”




                                                  5
          Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 8 of 34




       “The showing necessary for a finding that a defendant ‘transacted business’ under Section

302(a)(1) is considerably less than the showing required for a finding that a defendant was 'doing

business' under Section 301.” Mende v. Milestone Tech., Inc., 269 F. Supp. 2d 246, 255 (S.D.N.Y.

2003). The New York State Court of Appeals has held that, under § 302(a)(1), “proof of one

transaction in New York is sufficient to invoke jurisdiction, even though the defendant never enters

New York, so long as the defendant's activities here were purposeful and there is a substantial

relationship between the transaction and the claim asserted.” Deutsche Bank Sec., Inc. v. Mont. Bd.

of Inves., 7 N.Y.3d 65, 71 (N.Y. 2006). “Further, commercial actors may be subject to long-arm

jurisdiction even when they have only used electronic and telephonic means to project themselves

into New York to conduct business transactions.” Sandoval v. Abaco Club, 507 F. Supp. 2d 312,

316 (S.D.N.Y. 2007) (internal citation and quotations omitted).

       Numerous types of acts or transactions have been found sufficient to confer jurisdiction.

See e.g. Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 732 F.3d 161, 168-169 (2d Cir. 2013)

(use of a New York correspondent bank account to fund tortious acts elsewhere); Hecklerco, LLC

v. YuuZoo Corp., 252 F. Supp. 3d 369, 376 (S.D.N.Y. 2017) (“Defendants … engaged in a scheme

to sell shares in New York through a U.S. entity, YZ, using agents that are domiciled in New

York.”); RV Skincare Brands LLC v. Digby Invs. Ltd., 394 F. Supp. 3d 376, 381 (S.D.N.Y. 2019)

(“A single act of shipping a [good] might well be sufficient, by itself to subject [a nondomiciliary]

to the jurisdiction of a New York court under section 302(a)(1).”) (citing Chloe v. Queen Bee of

Beverly Hills, LLC, 616 F.3d 158, 170 (2d Cir. 2010)); Parke–Bernet Galleries, Inc. v. Franklyn,

26 N.Y.2d 13, 17 (1970) (finding jurisdiction where out-of-state defendant never entered New

York, but participated in a live auction in New York by making one telephone call to New York

and thus was “receiving and transmitting bids over an open telephone line.”)




                                                 6
          Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 9 of 34




       In Schottenstein v. Schottenstein, 2004 U.S. Dist. LEXIS 22648, at *47 (S.D.N.Y. Nov. 5,

2004), the court found that allegations that a non-domiciliary who does no business in New York

but who had sold “a considerable number of shares on the New York Stock Exchange” permitted

specific jurisdiction over conversion claims arising out of one $400,000 block of such sales. See

also Cooper v. N. Jersey Tr. Co., 250 F. Supp. 237, 240 (S.D.N.Y. 1965) (finding personal

jurisdiction under CPLR 302(a) where “[i]t is also alleged by the plaintiff that the securities

involved were sold by Reynolds & Co. on the New York and American Stock Exchanges in the

City of New York, and that this constituted a tortious conversion of his property.”); Absolute

Activist Master Value Fund, Ltd. v. Ficeto, 2013 U.S. Dist. LEXIS 45883, at *43-45 (S.D.N.Y.

Mar. 28, 2013) (“mastermind” who manipulated U.S. penny stocks “purposefully reached beyond

his own domicile and into the U.S. to … and thereby made himself ‘subject to regulation and

sanctions’ here.”). Here Defendants’ transactions in New York confer jurisdiction.

B.     The Court has Jurisdiction Under CPLR § 302(a)(3) and the Commodities
       Exchange Act Based On National Contacts and Effects
       Even where no single-act of transacting business in the state is found, fraudulent or

manipulative acts with foreseeable effects in New York, conducted entirely out-of-state, can still

satisfy the requirements of specific jurisdiction under CPLR § 302(a)(3)(ii). This Circuit relies on

the “effects test” to determine whether it can exercise specific jurisdiction over a defendant whose

“conduct that forms the basis of the controversy occurs entirely out-of-forum,” and whose “only
         Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 10 of 34




relevant jurisdictional contacts with the forum are therefore in-forum effects harmful to the

plaintiff.” Tarsavage v. Citic Tr. Co., Ltd., 3 F. Supp. 3d 137, 145 (S.D.N.Y. 2014). Pursuant to

the effects test, “the exercise of personal jurisdiction may be constitutionally permissible if the

defendant expressly aimed its conduct at the forum.” Id.

       Here, Defendants caused harmful, foreseeable effects within New York to at least one

identified, but likely more users of GBM’s exchange, which has New York-based operations.

Defendants then transferred the cryptocurrency to other exchanges serving New York customers

with the intent to sell them. If they are permitted to undertake such sales, they will almost certainly

transact with New York-based counterparties. These tortious acts with foreseeable consequences

in New York confers jurisdiction on the Court pursuant to CPLR § 302(a)(3)(ii).

       Even if the Court finds that Defendants have not yet undertaken sales to New York users

on the Schedule B exchanges, 302(a)(3) also permits the exercise of personal jurisdiction to order

injunctive relief over contemplated acts that would convey jurisdiction upon the presiding court if

consummated. As New York’s Court of Appeals long ago held in Sybron Corp. v. Wetzel, 46

N.Y.2d 197 (1978):

       Plaintiff is … entitled to invoke the [CPLR 302(a)(3)] jurisdictional statute to avert
       threatened harm ... As noted, the … facts give rise to the probable inference that there is
       a conscious plan to engage in unfair competition and misappropriation of trade secrets.
       That should be enough to justify application of CPLR 302 (subd. (a), par. 3). If a tort must
       already have been committed for jurisdiction to be available under the statute, then that
       section would never be usable by a plaintiff seeking anticipatory injunctive relief. Such a
       result is unacceptable.

Id. at 206 (emphasis added); see also Four Seasons Solar Prod. Corp. v. Solarium Sys., Inc., 1987

WL 4818, at *3 (E.D.N.Y. May 6, 1987) (citing Sybron and denying a defendant’s motion to

dismiss for lack of personal jurisdiction given alleged anticipated injury in New York.); Northrop

Grumman Overseas Serv. Corp. v. Banco Wiese Sudameries, 2004 WL 2199547, at *13 (S.D.N.Y.




                                                  8
         Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 11 of 34




Sept. 29, 2004) (“the threat of injury suffices to satisfy the ‘injury’ element of the statute.”); Am.

Para Pro. Sys., Inc. v. LabOne, Inc., 175 F. Supp. 2d 450, 457 (E.D.N.Y. 2001) (“APPS, of course,

need not wait for the threatened harm to occur before seeking judicial assistance. Indeed, the

purpose of the injunctive relief is ‘to prevent wrongs reasonably apprehended in the future.’”)

        Indeed, even if the Court finds New York contacts to be insufficient, the Commodities

Exchange Act (“CEA”) would provide personal jurisdiction to order injunctive relief based on

national contacts and effects. Here, Bitcoin is a commodity. See BDI Capital, LLC v. Bulbul Invs.

LLC, 446 F. Supp. 3d 1127, 1134 (N.D. Ga. 2020); See also CFTC v. McDonnell, 287 F. Supp. 3d

213, 217 (E.D.N.Y. 2018) (“A ‘commodity’ encompasses virtual currency both in economic

function and in the language of the statute.”); Carmel v. Mizuho Bank, 2019 U.S. Dist. LEXIS

233355, at *34 (C.D. Cal. Nov. 14, 2019) (“Bitcoin itself is a commodity, not a security.”) BSV

is a “fork” of Bitcoin and operates in fundamentally the same manner. Daisey Li Decl. ¶ 4.1

Finally, Bitcoin SV, like bitcoin, operates by having “nodes” throughout the world process its on-

chain transactions, and by far the largest portion of its “nodes” are in the United States.2 Wen Li

Decl. ¶¶ 4, 6, 10 (explaining the operation of nodes).

        The CEA prohibits “manipulation of the price of any commodity or commodity future.” In

re Amaranth Nat. Gas Commodities Litig., 730 F.3d 170, 173 (2d Cir. 2013) (citation omitted).

Section 6(c)(1) of the CEA, provides that “[i]t shall be unlawful for any person, directly or

indirectly, to use or employ, or attempt to use or employ, in connection with any swap, or a contract

of sale of any commodity in interstate commerce, or for future delivery on or subject to the rules

of any registered entity, any manipulative or deceptive device or contrivance.” 7 U.S.C. § 9(1).


1
 See List of bitcoin forks - Wikipedia (last accessed July 23, 2021).
2
 See Bitcoin SV / Node explorer — Blockchair (showing the U.S. as the location of the largest proportion
of nodes validating the BSV blockchain) (last accessed July 23, 2021).



                                                   9
         Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 12 of 34




       “When the jurisdictional issue flows from a federal statutory grant … the Second Circuit

has consistently held that the minimum-contacts test in such circumstances looks to contacts with

the entire United States rather than with the forum state.” Oneida Sav. Bank v. Uni-Ter

Underwriting Mgmt. Corp., 2014 U.S. Dist. LEXIS 130677, at *53-54 (N.D.N.Y. Sep. 18, 2014).

The CEA contains a nationwide service provision, 7 U.S.C. § 25(c), pursuant to which courts

assess personal jurisdiction based on national contacts. In re Amaranth Nat. Gas Commodities

Litig., 587 F. Supp. 2d 513, 526-27 (S.D.N.Y. 2008), aff'd, 730 F.3d 170 (2d Cir. 2013).

       Accordingly, for purposes of jurisdiction under the CEA, “the relevant forum is the United

States, not a particular district. Second Circuit authority dictates that a district court may exercise

its personal jurisdiction in a securities action if the defendant’s activities ‘could reasonably be

expected to be visited upon United States [cryptocurrency traders].’” Donoghue v. Dicut, Inc.,

2002 U.S. Dist. LEXIS 13542, at *5-6 (S.D.N.Y. July 24, 2002) (analyzing a parallel nationwide

jurisdictional clause in the Securities Exchange Act). Here, Defendants undertook a massive hack

of the BSV network—which is heavily-centered in the U.S.—in order to generate fake BSV and

defraud at least 43 U.S. users of a U.S. cryptocurrency exchange. Daisy Li Decl. ¶ 14. Their acts

violated the CEA, and furthermore, “create[e] the near certainty that United States shareholders

… would be adversely affected by [their] transactions.” Donoghue, 2002 U.S. Dist. LEXIS 13542,

at *7. The Court can therefore assert jurisdiction under CPLR 302(a)(iii) and the CEA.

                                        IV.    ARGUMENT
A.     Petitioner is Entitled to an Ex Parte Temporary Restraining Order Restraining
       Transfers of the Defrauded Cryptocurrency
       Courts are “permitted to issue pre-arbitration injunctive relief in order to aid the arbitration

process.” Leber, 2019 WL 1331313, at *3. The standard for such an injunction is “the same as for

preliminary injunctions generally.” Id. Moreover, “[t]he standard for granting a temporary



                                                  10
         Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 13 of 34




restraining order and a preliminary injunction pursuant to Rule 65 of the Federal Rules of [Civil]

Procedure are identical.” Spencer Trask Software & Info. Servs., LLC v. RPost Int'l Ltd., 190 F.

Supp. 2d 577, 580 (S.D.N.Y. 2002).

       To obtain preliminary injunctive relief, a movant must show irreparable harm absent

injunctive relief and either (1) likelihood of success on the merits or (2) that there are sufficiently

serious questions going to the merits to make them a fair ground for litigation, and a balance of

hardships tipping decidedly toward the party requesting the preliminary relief.” Wright v. Giuliani,

230 F.3d 543, 547 (2d Cir.2000); Blum v. Schlegel, 18 F.3d 1005, 1010 (2d Cir. 1994).

       1.      Plaintiff Will Suffer Irreparable Harm in The Absence of The Requested
               Injunction

       Cryptocurrency knows no borders and fluctuate wildly in price. Defendants are allowed

to transfer cryptocurrency out of the exchange accounts they have been traced to, they will become

more difficult, if not impossible, to recover. This is because open market sales on third party

exchanges to third party bona fide purchasers would make it effectively impossible for a tribunal

to order the transferred cryptocurrency to be disgorged. Here, Ms. Ma’s very ability to secure such

final relief depends on the requested injunction.

       Courts have found a showing of irreparable harm where “‘but for the grant of equitable

relief, there is a substantial chance that upon final resolution of the action the parties cannot be

returned to the positions they previously occupied.’” O.D.F. Optronics Ltd. v. Remington Arms

Co., 2008 WL 4410130 (S.D.N.Y. Sept. 26, 2008) (quoting Brenntag Int’l Chems., Inc. v. Bank of

India, 175 F.3d 245, 249 (2d Cir.1999). Furthermore, adverse consequences “that could not be

adequately remedied after the fact” establish irreparable harm. See Time Warner Cable v.

Bloomberg L.P., 118 F.3d 917, 925 (2d Cir. 1997).




                                                  11
         Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 14 of 34




       Finally, irreparable injury may be found where insolvency threatens to frustrate a damage

award. In Drobbin v. Nicolet Instrument Corp., 631 F. Supp. 860, 912 (S.D.N.Y.1986), the court

enjoined the holders of certain shares and warrants from disposing of them because monetary

damages would be an inadequate remedy. The court reasoned that the share and warrant holders

do not have “sufficient assets to pay any damages to which [movant] would be entitled in lieu of

the shares.” Id. at 912. The court concluded that “[w]here a plaintiff's injury is theoretically

compensable in money damages but, as a practical matter, the defendant would not or could not

respond fully for those damages, preliminary injunctive relief has been deemed necessary to

protect the plaintiff from irreparable injury.” Id. Here, Defendants are foreign, impossible to

identify hackers intent on fraud, there is almost no likelihood that they would pay a damage award.

Short of freezing the already-identified, fraud-begotten cryptocurrency, no remedy exists.

       2.      Plaintiff Has Demonstrated a High likelihood of Success on The Merits

       Because the arbitration is a premise of the injunctive relief sought here, the element of

“likelihood of success is ... measured in terms of the likelihood of success in arbitration.” SG

Cowen Sec. Corp. v. Messih, 224 F.3d 79, 84 (2d Cir. 2000) (emphasis in original). Additionally,

to establish a likelihood of success on the merits, a plaintiff “need not show that success is an

absolute certainty. He need only make a showing that the probability of his prevailing is better

than fifty percent.” Eng v. Smith, 849 F.2d 80, 82 (2d Cir. 1988) (citations omitted). Here, the facts

are clear: Defendants are hackers who deposited fake BSV into Petitioner’s exchange to defraud

users and the exchange. The likelihood of success on the merits is all but assured.

       3.      The Balance of Harms Tilts Sharply in Petitioner’s Favor

       The equities weigh in favor of granting GBM’s request for injunctive relief. Conversely,

Defendants would not suffer any harm since they are not entitled to sell stolen cryptocurrency.




                                                 12
         Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 15 of 34




B.     Plaintiff is Entitled to an Order Authorizing Alternative Service of Process
       Fed. R. Civ. P. (4) governs service on Defendants in the instant matter since they are located

in China. Plaintiff may serve international defendants pursuant to Fed. R. Civ. P. (4)(f)(3), which

enables a court to grant an alternative method of service so long as it “(1) is not prohibited by

international agreement; and (2) comports with constitutional notions of due process.” SEC v.

Anticevic, No. 05 CV 6991 (KMW), 2009 WL 361739, at *3 (S.D.N.Y. Feb. 13, 2009).

       Notably, “[s]ervice of process under Rule 4(f)(3) is neither a last resort nor extraordinary

relief. It is merely one means among several which enables service of process on an international

defendant.” Madu, Edozie & Madu, P.C. v. SocketWorks Ltd. Nigeria, 265 F.R.D. 106, 115

(S.D.N.Y. 2010) (citation omitted); see also Washington State Inv. Bd. v. Odebrecht S.A., 2018

WL 6253877, at *3 (S.D.N.Y. Sept. 21, 2018) (“Courts have repeatedly recognized that there is no

hierarchy among the subsections in Rule 4(f).”) (quoting In GLG Life Tech Corp. Sec. Litig., 287

F.R.D. 262, 265 (S.D.N.Y. 2012)). In particular, the Rule does not require a party to exhaust

efforts to serve pursuant to Rules 4(f)(1) or 4(f)(2) before seeing an order under Rule 4(f)(3). Jian

Zhang v. Baidu.com Inc., 293 F.R.D. 508, 512 (S.D.N.Y. 2013) (“So long as those conditions are

met, it should not, and does not, matter whether service was attempted pursuant to Rule 4(f)(1) or

(2) and, if so, whether or why such service was unsuccessful.”).

       “The decision of whether to order service of process under Rule 4(f)(3) is ‘committed to

the sound discretion of the district court.”’ United States v. Lebanese Canadian Bank, 285 F.R.D.

262, 266 (S.D.N.Y. 2012) (quoting Madu, 265 F.R.D. at 115); see also In re S. African Apartheid

Litig., 643 F. Supp. 2d 423, 433 (S.D.N.Y. 2009) (“A court is afforded wide discretion in ordering

service of process under Rule 4(f)(3).”); F.T.C. v. PCCare247 Inc., 2013 WL 841037, at *3

(S.D.N.Y. Mar. 7, 2013) (“[T]he advisory notes [to Rule 4] suggest that in cases of ‘urgency,’ Rule




                                                 13
         Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 16 of 34




4(f)(3) may allow the district court to order a ‘special method of service,’ even if other methods

remain incomplete or unattempted.”)

       1.      Defendants Have Contractually Agreed to The Alternative Means of Service

       Freedom of contract is “deeply rooted” in public policy in this district. Kramer v. Lockwood

Pension Servs., Inc., 653 F. Supp. 2d 354, 378 (S.D.N.Y. 2009), and a right of constitutional

dimension (see U.S. Const, art. I, § 10[1]; see 159 MP Corp. v. Redbridge Bedford, LLC, 33 N.Y.3d

353, 359 (2019)). “Generally, parties may contract as they wish and the courts will enforce their

agreements without passing on the substance of them.” New England Mut. Life Ins. Co. v. Caruso,

73 N.Y.2d 74, 81 (1989).

       In the context of contractual consent to alternative means of service, although “[o]rdinarily

a court can acquire jurisdiction of the person of a defendant only by service of process within the

jurisdiction of the court,” the rule “does not apply where the defendant has agreed in advance to

accept, or does in fact accept, some other form of service as sufficient.” Pohlers v. Exeter Mfg.

Co., 293 N.Y. 274, 279 (1944) (citation omitted); see also Alfred E. Mann Living Tr. v. ETIRC

Aviation S.a.r.l., 910 N.Y.S.2d 418, 421 (1st Dep’t 2010). Under those circumstances, it is a

defendant’s consent, as opposed to a defendant's relationship with the territorial jurisdiction,

“which imparts power,” Gilbert v. Burnstine, 255 N.Y. 348, 355 (1931) (enforcing an arbitration

agreement pursuant to which the parties consented to a particular notice procedure as set forth in

an English statute.)

       Here, GBM’s user agreement with Defendants contained an explicit consent stating that

“You agree and consent to receive electronically all communications, agreements, documents,

notices and disclosures …

                        ” Ex. D, at 28. Such contractual provision for service “will be upheld in




                                                14
          Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 17 of 34




the absence of prejudice.” New York Merchants Protective Co. v. Backyard Party Tent Rental,

Inc., 939 N.Y.S.2d 220, 221 (2d Dep’t 2011); see also Nat'l Equip. Rental, Ltd. v. Graphic Art

Designers Inc., 234 N.Y.S.2d 61, 63 (Sup. Ct. 1962) (upholding contractual designation of an

agent to receive service of process.) Defendants’ agreement to receive all notices related to their

use of                     and their accounts by e-mail entitles Petitioner to serve this TRO petition

by e-mail. Indeed, the hackers have left no trace of any way to contact them other than the e-mails

they agreed by contract to provide—making e-mail the only way to serve them.

         2.     Proposed alternative means of service comport with due process

         “Due process does not require actual receipt of notice before a person’s liberty or property

interests may be adjudicated; it is sufficient that the means selected for providing notice was

‘reasonably calculated, under all the circumstances, to apprise interested parties of the pendency

of the action and afford them an opportunity to present their objections.’” Beckman v. Greentree

Sec., Inc., 87 N.Y.2d 566, 570 (1996) (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339

U.S. 306, 314 (1950)). Here, service by email is reasonably calculated to provide defendants with

notice of future filings in this case.

         First, numerous courts have held that service by email does not violate any international

agreement where the objections of the recipient nation are limited to those means enumerated in

Article 10. See, e.g., Gurung, 279 F.R.D. at 220; Philip Morris USA Inc. v. Veles Ltd., 2007 WL

725412, at *3 (S.D.N.Y. Mar.12, 2007) (authorizing e-mail service as an appropriate means of

service under Rule 4).

         Second, service by email alone comports with due process where a plaintiff demonstrates

that the email is likely to reach the defendant. Gurung v. Malhotra, 279 F.R.D. 215, 220 (S.D.N.Y.

2011); see also Philip Morris, 2007 WL 725412, at *3 (authorizing service by email where




                                                  15
         Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 18 of 34




“defendants … correspond regularly with customers via email” and rejecting “[d]efendants’

objections about theoretical reliability of email service” where plaintiff “amply demonstrated the

high likelihood that defendants would receive and respond to email communications”); S.E.C. v.

Lines, 2009 WL 2431976, at *2 (S.D.N.Y. Aug. 7, 2009) (permitting service by email where the

plaintiff demonstrated that the defendant had “used his email address as recently as last year”).

Defendants agreed to be notified via email for any correspondence in respect to this Agreement,

and provided their corresponding email addresses on the Agreement, which was recently signed

in 2020. This contract provision demonstrated a high likelihood that Defendants will receive and

respond to emails sent to these addresses. See Gurung, 279 F.R.D. at 220; Phillip Morris, 2007

WL 725412, at *3.

       Lastly, Given the expedited and urgent nature of the relief requested, denying alternative

service here would essentially provide Defendants with extensive opportunities to sell the stolen

cryptocurrency on the open market. As set forth above, Defendants having left no trace of who

they are or other identifying information other than e-mails which they used to register accounts

with          this is also the only method of serving Defendants.

                     V.     NO BOND IS NECESSARY AT THIS STAGE
       It is well-settled that a district court has “wide discretion in the matter of security and it has

been held proper for the court to require no bond where there has been no proof of likelihood of

harm.” New York City Triathlon, LLC v. NYC Triathlon Club, Inc., 704 F.Supp.2d 305, 345

(S.D.N.Y.2010) (citations omitted); see also Clarkson Co. v. Shaheen, 544 F.2d 624, 632 (2d Cir.

1976). When a defendant is “highly unlikely to prevail in arbitration,” that “militates against the

posting of any bond. Rex Med. L.P. v. Angiotech Pharms. (US), Inc., 754 F. Supp. 2d 616, 627

(S.D.N.Y. 2010) (emphasis in original). Here, Defendants are only being prevented from profiting




                                                  16
         Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 19 of 34




from cryptocurrency they do not legally own, given the low likelihood of harm to Defendants and

Petitioner’s high likelihood of success, no bond should be necessary.

                                     VI.     CONCLUSION
       For the reason set forth above, Plaintiff respectfully requests that its Petition for a TRO be

granted in its entirety, and the concurrently submitted proposed Show Cause Order be issued.



Dated: July 23, 2021.


                                                             Angus F. Ni


                                                     By:    _______________________

                                                             AFN LAW PLLC
                                                             41 Madison Ave, 31st Floor,
                                                             New York, NY 10017
                                                             (646) 453-7294
                                                             angus@afnlegal.com
                                                             Attorneys for Plaintiff




                                                17
Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 20 of 34




                          Schedule A
Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 21 of 34
                 Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 22 of 34




                                              Schedule B
                 Exchanges Defendants Transferred Tokens To And Their Transaction Hash
      Exchange                                               Address
NiceHash
NiceHash
NiceHash
NiceHash
WhiteBIT
WhiteBIT
WhiteBIT
   BW
AscendEX
 HitBTC
  OKEx
NiceHash
AscendEX
NiceHash
NiceHash
NiceHash
 Binance
 Binance
 Binance
 Binance
 Binance
 Binance

NiceHash
NiceHash
 Pionex
 Pionex
 Pionex
               Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 23 of 34




  Pionex
  Pionex
  Pionex
  Pionex
  Pionex
  KuCoin
  Pionex
  KuCoin
  Pionex
  KuCoin
  KuCoin
  KuCoin
  KuCoin
  Pionex
  KuCoin
  KuCoin
  Pionex
  KuCoin
  KuCoin
  KuCoin
  KuCoin
  KuCoin
  KuCoin
  KuCoin
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
               Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 24 of 34




Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
  Pionex
Huobi Global
   BW
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
               Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 25 of 34




   BW
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
   BW
Huobi Global
Huobi Global
Huobi Global
   BW
   BW
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
   BW
Huobi Global
Huobi Global
Huobi Global
               Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 26 of 34




Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
   BW
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
               Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 27 of 34




Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global


Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
               Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 28 of 34




Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
               Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 29 of 34




Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
               Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 30 of 34




Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
               Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 31 of 34




Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
Huobi Global
  OKEx
  OKEx
  OKEx
  OKEx
  OKEx
  OKEx
  OKEx
  OKEx
  OKEx
       Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 32 of 34




OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
       Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 33 of 34




OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
       Case 1:21-cv-06284-AJN Document 5 Filed 07/26/21 Page 34 of 34




OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
OKEx
